FILED
                           NOT FOR PUBLICATION                              FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OG INTERNATIONAL, LTD. and O-                    No. 11-17657
GAMES, USA,
                                                 D.C. No. 3:11-cv-04980-CRB
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM *

UBISOFT, INC. and UBISOFT
ENTERTAINMENT S.A.,

              Defendants - Appellants.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                                                         **
                          Submitted February 21, 2012


Before: FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      This appeal from the district court's order denying appellants’ motion for a

preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. See Sports Form, Inc. v.

United Press Int'l, Inc., 686 F.2d 750, 752–53 (9th Cir. 1982). Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. Winter v. Natural Res. Def. Council, 555 U.S. 7, 129 S. Ct. 365, 374, 172 L.

Ed.2d 249 (2008). Here, the district court correctly identified the legal standards

for copyright and trade dress infringement. See Mattel, Inc. v. MGA Entm’t, Inc.,

616 F.3d 904, 913-14 (9th Cir. 2010); Clicks Billiards, Inc. v. Sixshooters, Inc.,

251 F.3d 1252, 1258 (9th Cir. 2001); AMF Inc. v. Sleekcraft Boats, 599 F.2d 341,

348-49 (9th Cir. 1979).

      We conclude that the district court did not abuse its discretion in concluding

that appellants failed to meet the requirements to merit preliminary injunctive

relief. Accordingly, we affirm the district court's denial of appellants' motion for a

preliminary injunction.

      AFFIRMED.